                                           Case 3:19-cr-00327-EMC Document 3 Filed 08/02/19 Page 1 of 1




                                   1                                 UNITED STATES DISTRICT COURT
                                   2                              NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4                                    RELATED CASE ORDER
                                   5
                                             A Notice of Related Cases has been filed that the following cases are related within the
                                   6   meaning of Crim. L.R. 8-1(b):
                                   7          CR19-327 RS                            USA v. Christopher Michael Gerrans

                                   8          CR18-310 EMC                           USA v. Lawrence Gerrans

                                   9                                                ORDER
                                  10
                                              The time for filing a statement to support or oppose the Notice has passed. On the basis of
                                  11   the material submitted to the Court, as the Judge assigned to the earliest filed case, I find that the
                                       cases:
                                  12
Northern District of California
 United States District Court




                                  13          ( )     ARE NOT RELATED as defined by Crim. L.R. 8-1(b).
                                  14          ( )     ARE RELATED as defined by Crim. L.R. 8-1(b). I find, however, that
                                                      reassignment to me of the action(s) currently assigned to another judge is not
                                  15                  warranted.
                                  16          (X)     ARE RELATED as defined by Crim. L.R. 8-1(b). Pursuant to Crim. L.R. 8-1(e),
                                                      the Clerk of Court is ordered to reassign the later-filed action to the undersigned.
                                  17                  Counsel are instructed that all future filings are to bear the initials
                                                      immediately after the case number. All matters presently scheduled for hearing in
                                  18                  the reassigned case(s) are vacated and must be renoticed for hearing before the
                                                      undersigned.
                                  19

                                  20
                                              DATED: 8/1/2019
                                  21
                                                                                        ______________________________________
                                  22                                                    Edward M. Chen, United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
